DETAILED ACTION
This office action is in response to the RCE filed on 11/28/2022.
Claim 22 has been added and claim 3 has been cancelled.
Claims 1-2, 4-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection of the claims on pages 12-31 of Remarks filed on 11/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 8, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1).
Regarding Claim 1, Thomas discloses A system to provide an admin change recommendation (Thomas: para.0017 “System 102 can also access project planning system 114 to generate a customized project plan for incorporating the updates, and for identifying a sequence of that incorporation, and further providing a recommendation to computing system 112…If a user of system 112 indicates that the updates are to be incorporated, then system 102 can automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. ” recommendations are provided to a user to perform updates/upgrades to a system), the system comprising: 
memory (Thomas: para.0054); and 
a processing system coupled to the memory, the processing system configured to (Thomas: para.0055): 
collect information indicating admin changes made in environments of enterprises and further indicating values of metrics resulting from the admin changes (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades. For instance, the performance metrics may include such things as manufacturing efficiency, raw materials waste, warranty costs, reliability, or any of a wide variety of other metrics.” metrics associated with similar changes to environments made by users of other similar computing systems for the same available upgrades are collected. ); 
analyze and categorize the information into a plurality of categories based at least in part on at least one characteristic of the environments in which the admin changes are made (Thomas: para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades” the information regarding the results of the changes can be categorized by similarity of the environment and/or industry.); 
determine a type of intended admin change that is to be performed with regard to a first enterprise (Thomas: para.0046 “The test environment can be provisioned in a wide variety of different ways as well. For instance, it may be based on a user input indicating that the upgrades are to be tested. This is indicated by block 308. It may be automatically provisioned by component 191 as indicated by block 310. Once provisioned, user access is illustratively provided to the test environment so that a designated user can perform any desired testing on the upgrades.”  para.0036 “System 102 then obtains upgrade objectives or upgrade criteria for the deployment under analysis (e.g., the deployment in computing system 112). This is indicated by block 258. The upgrade objectives or upgrade criteria may take a wide variety of different forms. For instance, it may be that the objectives for computing system 112 are to perform an upgrade if it will increase the reliability and decrease warranty costs for a product being manufactured by the organization that uses computing system 112. “ system determines types of changes that are to be made using objectives and criteria. ); 
cross-reference the type of the intended admin change with the information to identify a plurality of subsets of the information to which the type corresponds (Thomas: para.0036 “All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.”  para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. The similar deployments can be identified in a wide variety of other ways as well, and this is indicated by block 352.” system cross references the upgrade objectives and upgrade criteria to a set of historical information to determine a subset of that historical information that is associated with deployments with similar objectives and criteria from a different enterprise.); 
infer a causal relationship between at least one admin change that was made to a second configuration of a second enterprise (Thomas: para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “Performance change estimation component 198 then identifies similar deployments that performed the available updates indicated by system 184. This is indicated by block 342. … It can identify the customizations in the deployments represented in information stores 106 and 108 and compare those to the customizations in the deployed processes in computing system 112 to identify information associated with deployments that had similar customizations. This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. ” using the set of historical information regarding similar deployments in a different enterprise based on upgrade objectives and criteria), and 
an increase in a value of a metric indicated by the information that is in the subsets, by analyzing the subsets, based at least in part on cross-referencing the type of the intended admin change with the information that is in the subsets (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” the desired upgrade objectives are compared to the historical information to determine a net increase in a value of each metric by cross referencing the desired upgrade with historical deployments that affect that upgrade criteria.); and 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise (Thomas: para.0036 “All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.”  para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. The similar deployments can be identified in a wide variety of other ways as well, and this is indicated by block 352.” based on the subset of historical information that relates to the upgrade objectives or upgrade criteria from different computer systems of other enterprises)
and further based at least in part on a causal relationship between the designated admin change and an increase in the value of the metric (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” based on the increase of the metrics for the deployments that meet the upgrade objectives and criteria.)
and further based at least in part on at least one category into which the at least one of the subsets is categorized (Thomas: para.0051 “This is indicated by block 342. In one example, component 198 compares the deployed processes in computing system 112 with those in the systems represented by the historical information in data stores 106 and 108. There may be a threshold number of processes that are the same, and that information is then identified as information that signifies similar deployed processes. This is indicated by block 344. Component 198 can also compare the usage patterns identified in the historical information, with those for system 112, to identify historical information associated with deployments that had similar usage patterns. This is indicated by block 346. It can identify the customizations in the deployments represented in information stores 106 and 108 and compare those to the customizations in the deployed processes in computing system 112 to identify information associated with deployments that had similar customizations. “ aside from the similar upgrade objectives and criteria, system also considers the categories of similar processes, similar usage patterns, and similar customizations all of which produces different subsets of the historical data from similar organizations), 
recommend the designated admin change to be performed to change a configuration of the first enterprise as a result of a determination that the intended admin change is to be performed with regard to the first enterprise (Thomas: Fig. 2A step 290, Fig. 2B 292. “This is indicated by block 290. This is described in greater detail below with respect to FIG. 3. Suffice it to say, for now, that components 198 and 200 access historical information indicative of how the performance metric values changed in similar systems, after the upgrades were incorporated. It also illustratively accesses historical information indicative of the cost or effort used in incorporating those changes into the similar systems. This information is used to generate the performance change metrics and effort metric estimations for system 112.” step 290 generates the estimated performance change metrics, and encompasses the entirety of Fig. 3, which is used above to show the increase in performance metrics using historical information from similar organizations using para.0051.  Process then leads to step 292 in fig. 2B wherein the designated admin changes generated in step 290 are recommended. para.0044 “Recommendation engine 188 then generates an upgrade recommendation for upgrading the deployed processes in system 112. This is indicated by block 292 in FIG. 2. In doing so, recommended upgrade identifier logic 206 can identify the recommended upgrades that will be used in the recommendation. ”)
While Thomas discloses requesting user confirmation prior to a final application of an admin change, Thomas does not explicitly disclose determine  the information including data regarding at least one of a regional event or a global event, the regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected, the global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; determine an extent to which the at least one of the regional event or the global event changes an amount that a measure of an attribute changes for each admin change; a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation, which is performed prior to the recommendation steps, and infer a causal relationship between at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise; further based at least in part on the extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains, recommend the designated admin change to be performed
Benedetti discloses at least one admin change that was made to a second configuration of a second user device (Benedetti para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.”) after an admin change of the type was made to a first configuration of the second user device (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request.); 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request. para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.” the changes that are implemented by other users can be recommend to the user based on the above analysis.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas with Benedetti to incorporate at least one admin change that was made to a second configuration of a second user device after an admin change of the type was made to a first configuration of the second user device; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed and apply this technique to the enterprises of Thomas.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accurate identifying a particular set of changes that must be made in order to achieve a certain configuration based on information of others (Benedetti: para.0002-0004).
However Thomas-Benedetti does not explicitly disclose the information including data regarding at least one of a regional event or a global event, the regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected, the global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; determine an extent to which the at least one of the regional event or the global event changes an amount that a measure of an attribute changes for each admin change; determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation; and further based at least in part on the extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains, recommend the designated admin change to be performed.
Saraiya discloses disclose the information including data regarding at least one of a regional event (Sariaya: para.0132 “One of the classes of critical events is historical critical events 808 that the organization responded to in the past and that are stored in a critical event archive 812 in association with the corresponding user organization. Critical event archive 808 may be part of the CEM system (not shown) of which CRM subsystem 800 is a part and may be a multitenant datastore that contains historical critical events for multiple organizations or may be a datastore dedicated to the current organization at issue. Each historical critical event 808 may include attributes from, among other things, CEM notification acknowledgements, geolocation, social medium, and calendar schedules, among others.” the geolocation of the historical critical event is recorded)
or a global event, 
the regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected (Sariaya: para.0132 “One of the classes of critical events is historical critical events 808 that the organization responded to in the past and that are stored in a critical event archive 812 in association with the corresponding user organization. Critical event archive 808 may be part of the CEM system (not shown) of which CRM subsystem 800 is a part and may be a multitenant datastore that contains historical critical events for multiple organizations or may be a datastore dedicated to the current organization at issue. Each historical critical event 808 may include attributes from, among other things, CEM notification acknowledgements, geolocation, social medium, and calendar schedules, among others.” para.0176 “[0176] Runs business intelligence queries on the metadata for the above incidents and thus recognizes that they occur in close geolocations, had similar timeframes, and were connected to common CMDB CIs such as “Payroll Service.”” the regional event impacts users of that geolocation, and historical information includes timeframes as well. ), 
the global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; 
determine an extent to which the at least one of the regional event or the global event changes an amount that a measure of an attribute changes for each admin change (Sariaya: para.0035 “Regarding predictive uses, the CEM software system may use models to predict the TTR and/or the cost of a newly arriving event based on historical critical event data 108 for similar events. Regarding prescriptive uses, the CEM software system may use models to recommend that certain action(s) be taken and/or certain response protocol(s) be followed to, for example, minimize the TTR and/or cost to the organization.” similar regional events are analyzed and compared to the newly arriving event to calculated a measure of attribute changes such as time to resolve and cost for certain actions.); 
determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation (Sariaya: 6A-E para.0063 “Each icon, including icon 652 for the “SQL Server 02” server hit by the malware attack, may be a control that allows a user to select it, such as by right-clicking, double-clicking, screen-tapping, etc. Upon selection, prescriptive-analytics GUI 600 displays relevant information. For example and as seen in FIG. 6D, when the user selects icon 652, prescriptive-analytics GUI 600 may display a popup window 670 or other graphical device that provides several selectors, here, an “Incident” selector 670(1), an “Information” selector 670(2), and an “Actions” selector 670(3).” Fig. 6 shows a gui for a user to use in order to select and process known issues.  For example in Fig. 6C shows a current malware attack 656, and in Fig. 6D a user can select the attack and be presented with options to address this issue, thereby determine a type of change to be performed using the enterprise management tool, the gui, in a business/enterprise environment, para.0030.) and 
further based at least in part on the extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains, recommend the designated admin change to be performed (Sariaya: para.0063 “In this example, “Actions” selector 670(3), upon user selection, causes prescriptive-analytics GUI 600 to display another popup window 674 or other graphical device that contains user-selectable actions in the form of a “Quarantine” selector 674(1), among others. Both of these actions are prescriptive actions that the CEM software system suggests based on the classification and/or regression performed using one or more predictive models as discussed above. For example, the CEM software may recommend these actions based on historical data that shows that they are the two most effective actions to minimize TTR and/or cost impact, perhaps among other criteria. Prescriptive-analytics GUI 600 may display these suggested actions in order of performance (e.g., lowest TTR, lowest cost, etc., or combination of such factors), for example, with the best (better) performing action at the top of the list.” based on the attribute changes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti with Sariaya in order to incorporate the information including data regarding at least one of a regional event or a global event, the regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected, the global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; determine an extent to which the at least one of the regional event or the global event changes an amount that a measure of an attribute changes for each admin change; determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation; and further based at least in part on the extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains, recommend the designated admin change to be performed.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using historical issues to determine cost effective solutions to the enterprise for previously encountered issues (Sariaya: para.0063) 

Regarding Claim 2, Thomas-Benedetti-Sariaya teaches claim 1 as set forth above.
Thomas further discloses for each admin change that is indicated by the information, determine an amount that a measure of an attribute (Thomas para.0053 “lean manufacturing” techniques, “reduce raw materials waste by 10%”, “increase manufacturing efficiency by 10%”, or any individual specific metric) associated with at least one of a plurality of end users or a plurality of devices that are targeted by the admin change changes in response to the admin change (Thomas: para.0022 “For instance, the performance metrics may include such things as manufacturing efficiency, raw materials waste, warranty costs, reliability, or any of a wide variety of other metrics. The historical performance measurement data 168 may be indicative of how measured values for those metrics changed in the similar organizations, after they made the available upgrades.” para.0016 “System 102 then generates an estimation corresponding to computing system 112 that indicates the estimated effort (such as hours, cost, downtime, etc.) that will be needed to incorporate the identified updates, and one or more performance change metrics that indicate how the performance of computing system 112 will change, if the computing system is upgraded.” para.0036 “For instance, it may be that the objectives for computing system 112 are to perform an upgrade if it will increase the reliability and decrease warranty costs for a product being manufactured by the organization that uses computing system 112. It may be that the system is to be upgraded if it moves more toward a “lean manufacturing” model or would improve manufacturing efficiency or reduce raw materials waste, etc. All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.” for each upgrade, it can be determined how it affects the current system, i.e the processes, downtime of the system itself, and affects how the products produced by the system is made, for example in para.0036.); and 
recommend the designated admin change to be performed further based at least in part on the amount that the measure of the attribute for each admin change with which the information in the subsets pertains changes (Thomas: Thomas: para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated. This information can be included in the historical information in data stores 106 and 108..”  para.0030 “For instance, it may be that a given upgrade will increase a given performance metric by a certain amount, and that will outweigh the estimated effort that is required to make that upgrade in system 112. In that case, the given upgrade may be recommended. However, there may be another upgrade in which the estimated effort needed to incorporate it into computing system 112 outweighs the increase in one or more performance metrics in system 112. In that case, the recommendation may not be identified as one that is to be recommended.” the amount a metric from the subset of historic performance data increased from that upgrade is considered in comparison to another metric, such as effort to recommend the upgrade.).

Regarding Claim 4, Thomas-Benedetti-Sariaya discloses claim 2 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: 
analyze historical data regarding the admin changes in the environments of the enterprises (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.”) to determine that a subset of a plurality of parameters that are collected MS# 407559-US-NP- 53 - with regard to the admin changes is likely to contribute to changes in corresponding measures of the attribute (Thomas: para.0053 “based upon the historical information… For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria. Evaluating the change metrics relative to upgrade criteria is indicated by block 360 in FIG. 3. “ based on the upgrade criteria, in this case, reduce raw materials, then only metrics relative to that goal is evaluated, thereby “likely” to contribute to changes that will lead to that criteria.); and 
limit the information that is collected to the subset of the plurality of parameters (Thomas: para.0053 “then the performance change metrics will be evaluated relative to those criteria. Evaluating the change metrics relative to upgrade criteria is indicated by block 360 in FIG. 3.”  only those metric changes are evaluated.).

Regarding Claim 6, Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: 
categorize the information in each category into a plurality of sub-categories corresponding to a plurality of respective tasks that are performed in the environments (Thomas: para.0029 “Upgrade effort estimation component 200 illustratively accesses the information in data stores 106 and 108 and generates an estimation of the effort (such as in units of time, currency, man hours per role, etc.) that will be needed to incorporate the identified updates into computing system 112.” the information regarding effort for the upgrade involves identifying the number of man hours per role that is needed for the upgrade.  Each admin of each role that performs this upgrade performs different tasks as their roles are different.); and 
recommend the designated admin change to be performed further based at least in part on the sub-categories into which the subsets are categorized (Thomas: para.0029 “Recommendation component 202 can be used by recommendation engine 188 in order to compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system 112. This can be done based upon the performance change estimation and the upgrade effort estimation generated by components 198 and 200, respectively.” the effort information categorized into sub-categories by role, i.e. different tasks, can be used to recommend the upgrade to be performed.).

Regarding Claim 8, Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: collect historical ratings data that indicates changes in ratings of applications, which result from updates to the applications, from a rating system that is external to the enterprise (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades. For instance, the performance metrics may include such things as manufacturing efficiency, raw materials waste, warranty costs, reliability, or any of a wide variety of other metrics.” metrics associated with similar changes to environments made by users of other similar computing systems from different organizations for the same available upgrades are collected.  In this case, the metric results from the other organizations are the ratings values.); and 
recommend the designated admin change to be performed further based at least in part on the historical ratings data (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184. … Recommendation component 202 can be used by recommendation engine 188 in order to compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system 112. This can be done based upon the performance change estimation and the upgrade effort estimation generated by components 198 and 200, respectively.” historical information of past performance ratings can be used to recommend an upgrade.).

Regarding Claim 13 Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: 
analyze recommendations of designated admin changes and intended admin changes (Thomas: Thomas: para.0029 “Machine learning system 186 can include performance change estimation component 198, … Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184.” para.0046 “In one example, upgrade component 191 can also access test upgrade system 176 to perform the recommended upgrades in a test environment. This is indicated by block 304. Once the upgraded system is tested in the test environment, then machine learning system 186 can update itself based on the measured performance change and the effort needed to perform the upgrades, in the test environment.” changes made by admins in the past are analyzed, as well as outcomes from currently recommended changes in a test environment. ) and 
categories of information on which the recommendations of the designated admin changes are based using a machine learning technique to determine the designated admin change to be recommended (Thomas: para.0029 “Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.”  it can be seen that machine learning is used to identify metrics that should be evaluated, i.e. categories of metrics, to achieve a certain upgrade goal.).

Regarding Claim 21, Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: perform the designated admin change (Thomas: para.0017 “If a user of system 112 indicates that the updates are to be incorporated, then system 102 can automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112.”)

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Lomonaco et al. (hereinafter Lomonaco, US 2021/0064759 A1).
Regarding Claim 5, Thomas-Benedetti-Sariaya discloses claim 2 as set forth above.
However Thomas-Benedetti-Sariaya does not explicitly disclose wherein the amount that the measure of the attribute associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes comprises at least one of: an amount that a user experience score associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes, the user experience score indicating a quality of a user experience associated with the at least one of the plurality of end users or the plurality of devices; an amount that end user productivity of the plurality of end users who are targeted by the admin change changes; or an extent to which security of the plurality of devices that are targeted by the admin change changes.
Lomonaco discloses wherein the amount that the measure of the attribute associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes comprises at least one of: 
an amount that a user experience score associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes, the user experience score indicating a quality of a user experience associated with the at least one of the plurality of end users or the plurality of devices; 
an amount that end user productivity of the plurality of end users who are targeted by the admin change changes; or 
an extent to which security of the plurality of devices that are targeted by the admin change changes (Lomonaco: para.0103, “Each of components 522-528 may cooperate to parse through settings and configurations of user accounts, servers, and various network devices associated with BMS 400 to identify any settings and/or configurations that pose a security risk, generate appropriate policy recommendations including information on how to resolve the security risks (e.g., suggestions for setting or configuration changes), present a user interface with this information to an administrator via the cyber health dashboard interface, and update the settings or configurations based on inputs received from the administrator responsive to the policy recommendations. Consequently, the administrator can easily improve the cyber health of BMS 400 by viewing and managing security risks associated with BMS 400 via the cyber health dashboard interface. The system can provide suggestions that include locking out a user account that appears to be under attack or taking other definitive action to thwart an attacker.” system improvements that would improve security are recommended.  In this case, the attribute to consider is the security element of the system.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Sariaya with Lomonaco in order to incorporate wherein the amount that the measure of the attribute associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes comprises at least one of: an amount that a user experience score associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes, the user experience score indicating a quality of a user experience associated with the at least one of the plurality of end users or the plurality of devices; an amount that end user productivity of the plurality of end users who are targeted by the admin change changes; or an extent to which security of the plurality of devices that are targeted by the admin change changes.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security to the system (Lomonaco: para.0103).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Sherrets et al. (hereinafter Sherrets, US 2015/0186660 A1).
Regarding Claim 7, Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
However Thomas-Benedetti-Sariaya does not explicitly disclose wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise; and recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed.
Sherrets discloses wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise (Sherrets: para.0004 “The prompt can allow the referred users to each specify a different change in user access to the shared content than the instructed change in user access. The referred users can be identified in the shared content by at least one tag viewable by users having access to the shared content. ... In one embodiment, a suggested change in user access is received from at least one of the referred users prompted for permission, where the suggested change is sent to at least one of the referred users with a request for permission to allow the suggested change.” referred users may be prompted for information regarding allowing some change in permission); and 
recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed (Sherrets: para.0004 “The prompt can allow the referred users to each specify a different change in user access to the shared content than the instructed change in user access. The referred users can be identified in the shared content by at least one tag viewable by users having access to the shared content. ... In one embodiment, a suggested change in user access is received from at least one of the referred users prompted for permission, where the suggested change is sent to at least one of the referred users with a request for permission to allow the suggested change.” upon detecting a referred user allowing a change, this change is them forwarded to another human user, to be recommended to make this change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Sariaya with Sherrets in order to incorporate wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise; and recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improved user experience by allowing other users to suggest changes to be allowed by higher tier users in organization (Sherrets: para.0002-para.0003).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Sridhara et al. (hereinafter Sridhara, US 2019/0108015 A1).
Regarding Claim 9, Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
However Thomas-Benedetti-Sariaya does not explicitly disclose wherein the one or more processors are configured to: collect feedback data that indicates ratings of previous recommended admin changes, each rating indicating a quality of a user experience that resulted from performance of the respective previous recommended admin change in response to a recommendation to perform the respective previous recommended admin change; and recommend the designated admin change to be performed further based at least in part on the ratings of the previous recommended admin changes.
Sridhara discloses wherein the one or more processors are configured to: 
collect feedback data that indicates ratings of previous recommended changes (Sridhara: para.0053 “In operation 402, the update manager can collect reviews (e.g., reviews 106 of FIG. 1) from previous updates. In some embodiments, the update manager collects reviews generated between the previous update and the current update. In some embodiments, the update manager collects reviews generated before the current update. The update manager can collect the reviews from a repository, a database, a mobile application store (app-store), a social media platform, or a different source.” ), 
each rating indicating a quality of a user experience that resulted from performance of the respective previous recommended change in response to a recommendation to perform the respective previous recommended change (Sridhara: para.0054 and Fig. 8 “In operation 404, the update manager can collect reviews (e.g., reviews 106 of FIG. 1) based on the current update. The reviews can be collected from a repository, a database, a mobile application store (app-store), a social media platform, or a different source. The reviews can be reviews created since the current update was issued and during the first time period that the current update was deferred in operation 202 of FIG. 2.”  reviews from users who used the most recent update are collected, it can be seen in para.0032, that this is an interative process that includes recommendations of an update, and responses to those updates are used to generate new recommendations.); and 
recommend the designed change to be performed further based at least in part on the ratings of the previous recommended changes (Sridhara: para.0060 “In operation 412, the update manager can output the results. The update manager can output the result to a user interface and/or to operation 210 of FIG. 2. In some embodiments, the update manager outputs a respective estimated likelihood of resolution for each respective identified issue. In some embodiments, the update manager outputs a net improvement score based on the number of fixes and the estimated successes of the fixes. In such embodiments, a higher score can indicate significant improvement and a lower score can indicate minor improvement. In some embodiments, the update manager outputs a description of each fix and/or sample portions of reviews from users regarding those fixes to, for example, a user interface” para.0043 “If the score is above the threshold, the update manager proceeds to operation 214. In some embodiments, the update manager recommends executing the update in operation 214. In some embodiments, the update manager executes the update after recommending the update in operation 214.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Sariaya with Sridhara to incorporate wherein the one or more processors are configured to: collect feedback data that indicates ratings of previous recommended changes, each rating indicating a quality of a user experience that resulted from performance of the respective previous recommended change in response to a recommendation to perform the respective previous recommended change; and recommend the designated change to be performed further based at least in part on the ratings of the previous recommended changes, and apply this idea to administrator making admin changes.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improved user experience by using historic responses to particular updates and recommending based on positive results (Sridhara: para.0040)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Carranza et al. (hereinafter Carranza, US 2019/0318366 A1).
Regarding Claim 10, Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
However Thomas-Benedetti-Sariaya does not explicitly disclose wherein the one or more processors are configured to: collect feedback data that indicates whether previous recommended admin changes were performed in response to receipt of recommendations to perform the previous recommended admin changes; and recommend the designated admin change to be performed further based at least in part on whether the previous recommended admin changes were performed in response to receipt of the recommendations.
Carranza discloses wherein the one or more processors are configured to: collect feedback data that indicates whether previous recommended admin changes were performed in response to receipt of recommendations to perform the previous recommended admin changes (Carranza: para.0060 “The example suggestion determiner 306 may analyze the historical preferences of the example developer 102 or any employee of company “X” received by a feedback loop from the output of the example suggestion generator 308. For example, when a developer 102 chooses an example solution A more times than they choose an example solution B, the example suggestion determiner 306 extracts this information to be learned by a model. The output of the model may be a prediction based on the likelihood that the developer 102 picks one compliance type over the other, the developer 102 is more familiar with one programming language over the other, etc. The example suggestion determiner 306 further exploits the user profile (e.g., the learned model) to suggest relevant solutions by matching the profile representation against that of the solutions provided by the example inference generator 304” Fig. 3 shows that after the suggestion generator 308 produces a suggestion, a feedback loop returns data to the suggestion determiner 306 of choices made by developers to select a solution.); and 
recommend the designated admin change to be performed further based at least in part on whether the previous recommended admin changes were performed in response to receipt of the recommendations (Carranza: para.0060 “For example, when a developer 102 chooses an example solution A more times than they choose an example solution B, the example suggestion determiner 306 extracts this information to be learned by a model. The output of the model may be a prediction based on the likelihood that the developer 102 picks one compliance type over the other, the developer 102 is more familiar with one programming language over the other, etc. The example suggestion determiner 306 further exploits the user profile (e.g., the learned model) to suggest relevant solutions by matching the profile representation against that of the solutions provided by the example inference generator 304. In some examples, the suggestion determiner 306 takes into account history of solutions accepted by developers (e.g., the developer 102), similarity of the input data with the pool of suggestions, and compliance type friendly (e.g., is the solution license friendly).” using the historical information of previously recommended changes, system recommends particular changes to be made.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti-Sariaya with Carranza in order to incorporate wherein the one or more processors are configured to: collect feedback data that indicates whether previous recommended admin changes were performed in response to receipt of recommendations to perform the previous recommended admin changes; and recommend the designated admin change to be performed further based at least in part on whether the previous recommended admin changes were performed in response to receipt of the recommendations.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the quality of recommendations (Carranza: para.0060).

Claim 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Carranza et al. (hereinafter Carranza, US 2019/0318366 A1) in view of Hudis et al. (hereinafter Hudis, US 2017/0207980 A1).

Regarding Claim 11, Thomas-Benedetti-Sariaya discloses claim 1 as set forth above.
However Thomas-Benedetti-Sariaya does not explicitly disclose wherein the one or more processors are configured to:  MS# 407559-US-NP- 55 - determine a proportion of administrators, who have received recommendations to perform the designated admin change, who have performed the designated admin change; and provide a notification of the proportion of the administrators who have performed the designated admin change.
Carranza discloses wherein the one or more processors are configured to:  MS# 407559-US-NP- 55 - determine a proportion of administrators, who have received recommendations to perform the designated admin change, who have performed the designated admin change (Carranza: para.0060 “For example, when a developer 102 chooses an example solution A more times than they choose an example solution B, the example suggestion determiner 306 extracts this information to be learned by a model. The output of the model may be a prediction based on the likelihood that the developer 102 picks one compliance type over the other, the developer 102 is more familiar with one programming language over the other, etc. The example suggestion determiner 306 further exploits the user profile (e.g., the learned model) to suggest relevant solutions by matching the profile representation against that of the solutions provided by the example inference generator 304. In some examples, the suggestion determiner 306 takes into account history of solutions accepted by developers (e.g., the developer 102), similarity of the input data with the pool of suggestions, and compliance type friendly (e.g., is the solution license friendly).” using the historical information of previously recommended changes, such as solution A being greater than a 1:1 proportion to solution B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti-Sariaya with Carranza in order to incorporate wherein the one or more processors are configured to:  MS# 407559-US-NP- 55 - determine a proportion of administrators, who have received recommendations to perform the designated admin change, who have performed the designated admin change.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the quality of recommendations (Carranza: para.0060).
However Thomas-Benedetti-Sariaya-Carranza does not explicitly disclose and provide a notification of the proportion of the administrators who have performed the designated admin change.
Hudis discloses provide a notification of the proportion of the administrators who have performed the designated admin change (Hudis: para.0027 and Fig.2 “FIG. 2 illustrates a display page that provides a recommendation for a target feature. A display page 200 provides a recommendation for a target feature that is a firewall. In this example, the recommendation system recommended that the deployment use firewall X. The recommendation system may also generate and provide an analysis of why firewall X was recommended. In this example, the analysis indicates that 60% of similar deployments use firewall Y and 40% use firewall X. The recommendation system recommended firewall X, however, because the target deployment uses packet filter B, and 100% of the deployments that use firewall X also use packet filter B while only 10% of the deployments that use firewall Y also use packet filter B.”  The percentage is displayed to the admin.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Sariaya-Carranza with Hudis in order to incorporate provide a notification of the proportion of the administrators who have performed the designated admin change.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimizing deployment of software by an admin based on the experiences of others (Hudis: para.0003).

Regarding Claim 12, Thomas-Benedetti-Sariaya-Carranza-Hudis discloses claim 11 as set forth above.
However Thomas-Benedetti-Sariaya does not explicitly disclose wherein the one or more processors are configured to: determine whether the proportion of the administrators who have performed the designated admin change is greater than or equal to a threshold; and provide the notification of the proportion of the administrators who have performed the designated admin change based at least in part on a determination that the proportion is greater than or equal to the threshold.
Carranza discloses wherein the one or more processors are configured to: determine whether the proportion of the administrators who have performed the designated admin change is greater than or equal to a threshold(Carranza: para.0060 “For example, when a developer 102 chooses an example solution A more times than they choose an example solution B, the example suggestion determiner 306 extracts this information to be learned by a model. The output of the model may be a prediction based on the likelihood that the developer 102 picks one compliance type over the other, the developer 102 is more familiar with one programming language over the other, etc. The example suggestion determiner 306 further exploits the user profile (e.g., the learned model) to suggest relevant solutions by matching the profile representation against that of the solutions provided by the example inference generator 304. In some examples, the suggestion determiner 306 takes into account history of solutions accepted by developers (e.g., the developer 102), similarity of the input data with the pool of suggestions, and compliance type friendly (e.g., is the solution license friendly).” using the historical information of previously recommended changes, such as solution A being greater than a 1:1 proportion to solution B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti-Sariaya with Carranza in order to incorporate wherein the one or more processors are configured to: determine whether the proportion of the administrators who have performed the designated admin change is greater than or equal to a threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the quality of recommendations (Carranza: para.0060).
However Thomas-Benedetti-Sariaya-Carranza does not explicitly disclose provide the notification of the proportion of the administrators who have performed the designated admin change based at least in part on a determination that the proportion is greater than or equal to the threshold.
Hudis discloses provide the notification of the proportion of the administrators who have performed the designated admin change based at least in part on a determination that the proportion is greater than or equal to the threshold Hudis: para.0027 and Fig.2 “FIG. 2 illustrates a display page that provides a recommendation for a target feature. A display page 200 provides a recommendation for a target feature that is a firewall. In this example, the recommendation system recommended that the deployment use firewall X. The recommendation system may also generate and provide an analysis of why firewall X was recommended. In this example, the analysis indicates that 60% of similar deployments use firewall Y and 40% use firewall X. The recommendation system recommended firewall X, however, because the target deployment uses packet filter B, and 100% of the deployments that use firewall X also use packet filter B while only 10% of the deployments that use firewall Y also use packet filter B.”  System collects data at determines the proportions of user that deployed each firewall and shows that 40% of similar deployments used firewall x and all of them use packet filter B.  System selects Firewall X, as a larger percentage of packet filter B users selected Firewall X over fire wall Y, in this case the threshold is any value greater than the secondary option.  The selected option is displayed and recommend to the user in Fig. 2.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Sariaya-Carranza with Hudis in order to incorporate provide the notification of the proportion of the administrators who have performed the designated admin change based at least in part on a determination that the proportion is greater than or equal to the threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimizing deployment of software by an admin based on the experiences of others (Hudis: para.0003).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Gopinathan et al. (hereinafter Gopin, US 2021/0117172 A1).
Regarding Claim 14, Thomas-Benedetti-Saraiya discloses claim 1 as set forth above.
However Thomas-Benedetti-Saraiya does not explicitly disclose collect user information regarding user changes made on respective client devices of respective end users in an enterprise based at least in part on instructions from the respective end users, each instruction indicating that the respective change is to be made on the respective client device; and analyze and categorize the user information into the plurality of categories based at least in part on at least one characteristic of the environment in which the user changes are made; and cross-reference the type of the intended admin change with the information and the user information to identify the plurality of subsets to which the type corresponds.
Gopin discloses collect user information regarding user changes made on respective client devices of respective end users in an enterprise (Gopin: para.0068 “Block 410 comprises receiving an event log of user behavior associated with the one or more features. After block 410, the customer views, or user profile, may continue to be maintained as new consumer segments are defined 400.” para.0058 “User devices 120 that are included in the audience segment receive 308 the feature deployed in a version of the application. A performance tracker 106 receives 310 user actions associated with the feature as events emitted from the application operating on the user devices 120. This event data is communicated to the feature performance optimizer 108. A performance indicator of the feature is generated 312 against the business goals. The performance indicator may include measurable data, such as minutes viewing content, conversion rates for paid subscriptions on the application, and so forth” user information is obtained from client devices in response to a feature deployment in step 402 in para.0064 and Fig. 4.)
based at least in part on instructions from the respective end users, each instruction indicating that the respective change is to be made on the respective client device (Gopin: para.0003 “Generally, the publishing of features and flows involves various  steps in application deployment, such as sending one or more client devices a "link" that indicates a location from which such configuration data may be requested over a computer network.” each client device sends instructions in response to the link to request these changes.); and 
analyze and categorize the user information into the plurality of categories based at least in part on at least one characateristic of the environment in which the user changes are made (Gopin: 0069 “Block 412 comprises determining an analysis of the target performance indicators based on the event log. This may be performed after block 410, in an embodiment. After block 412, block 414 or block 416 may be performed, based on the analysis” para.0022 “For example, a new user to an application may be configured with a standard assortment of features based on the demographic data of the user (e.g., geographic country or region). As the user consumes various features of the applications, the feature optimization system may start to include the user in one or more defined segments (e.g., primary usage during 5-7 pm in the time zone of the user, other user demographics, other user behavior attributes). As a result, the user may receive different features based on KPIs associated with the features.” the user information is categorized into various KPIs, as well the users information being categorized into particular subsets of the original demographics based on behavior and response to the deployment.  This would include country/region as an environment as well.); and 
cross-reference the type of the intended admin change with the information and the user information to identify the plurality of subsets to which the type corresponds (Gopin: para.0065-para.0071 “Block 406 comprises propagating the one or more configured features to a percentage of each defined segment based on defined target performance indicators….Block 416 comprises generating a set of recommended segments and configurations based on the analysis. This may occur after determining that a feature is fully optimized based on the analysis. After block 416, the customer views, or user profile, may continue to be maintained as new consumer segments are defined 400.” here segments refers to the groups of users, as described in para.0019.  When deploying a feature in step 404 for a particular group of individuals, the previous interation information is used from block 400 in fig. 4, which are based on kpi information obtained in step 412.  It can be seen in para.0026, “and associating certain key performance indicator (KPI) targets with a current experiment (or release), such as reach, engagement, monetization, and so forth.” that only certain KPIs are used for certain deployments.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Saraiya with Gopin in order to incorporate collect user information regarding user changes made on respective client devices of respective end users in an enterprise based at least in part on instructions from the respective end users, each instruction indicating that the respective change is to be made on the respective client device; and analyze and categorize the user information into the plurality of categories based at least in part on at least one characteristic of the environment in which the user changes are made; and cross-reference the type of the intended admin change with the information and the user information to identify the plurality of subsets to which the type corresponds.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving content/software deployment (Gopin para.0003).

Claim 15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Carranza et al. (hereinafter Carranza, US 2019/0318366 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1).
Regarding Claim 15, Thomas discloses A method of providing an admin change recommendation (Thomas: para.0017 “System 102 can also access project planning system 114 to generate a customized project plan for incorporating the updates, and for identifying a sequence of that incorporation, and further providing a recommendation to computing system 112…If a user of system 112 indicates that the updates are to be incorporated, then system 102 can automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. ” recommendations are provided to a user to perform updates/upgrades to a system), the method comprising: 
determining a type of intended admin change that is to be performed with regard to a first enterprise (Thomas: para.0046 “The test environment can be provisioned in a wide variety of different ways as well. For instance, it may be based on a user input indicating that the upgrades are to be tested. This is indicated by block 308. It may be automatically provisioned by component 191 as indicated by block 310. Once provisioned, user access is illustratively provided to the test environment so that a designated user can perform any desired testing on the upgrades.”  para.0036 “System 102 then obtains upgrade objectives or upgrade criteria for the deployment under analysis (e.g., the deployment in computing system 112). This is indicated by block 258. The upgrade objectives or upgrade criteria may take a wide variety of different forms. For instance, it may be that the objectives for computing system 112 are to perform an upgrade if it will increase the reliability and decrease warranty costs for a product being manufactured by the organization that uses computing system 112. “ system determines types of changes that are to be made using objectives and criteria. ); 
cross-referencing the type of the intended admin change with information indicating admin changes made in respective environments of respective enterprises (Thomas: para.0036 “All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.”  para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. The similar deployments can be identified in a wide variety of other ways as well, and this is indicated by block 352.” system cross references the upgrade objectives and upgrade criteria to a set of historical information to determine a subset of that historical information that is associated with deployments with similar objectives and criteria from a different enterprise.)and 
further indicating values of metrics resulting from the admin changes to identify a plurality of subsets of the information to which the type corresponds (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” the desired upgrade objectives are compared to the historical information to determine a net increase in a value of each metric by cross referencing the desired upgrade with a subset of historical deployments that affect that upgrade criteria.); 
inferring a causal relationship at least one admin change that was made to a second configuration of a second enterprise, as indicated by the information that is in the subsets (Thomas: para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “Performance change estimation component 198 then identifies similar deployments that performed the available updates indicated by system 184. This is indicated by block 342. … It can identify the customizations in the deployments represented in information stores 106 and 108 and compare those to the customizations in the deployed processes in computing system 112 to identify information associated with deployments that had similar customizations. This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. ” using the set of historical information regarding similar deployments in a different enterprise based on upgrade objectives and criteria), and 
an increase in a value of a metric that is indicated by the information that is in the subsets, by analyzing the subsets, based at least in part on cross-referencing the type of the intended admin change with the information that is in the subsets (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” the desired upgrade objectives are compared to the historical information to determine a net increase in a value of each metric by cross referencing the desired upgrade with historical deployments that affect that upgrade criteria.); and 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise (Thomas: para.0036 “All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.”  para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. The similar deployments can be identified in a wide variety of other ways as well, and this is indicated by block 352.” based on the subset of historical information that relates to the upgrade objectives or upgrade criteria from different computer systems of other enterprises)
and further based at least in part on a causal relationship between the designated admin change and an increase in the value of the metric (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” based on the increase of the metrics for the deployments that meet the upgrade objectives and criteria.)
 and further based at least in part on at least one category into which the at least one of the subsets is categorized, (Thomas: para.0051 “This is indicated by block 342. In one example, component 198 compares the deployed processes in computing system 112 with those in the systems represented by the historical information in data stores 106 and 108. There may be a threshold number of processes that are the same, and that information is then identified as information that signifies similar deployed processes. This is indicated by block 344. Component 198 can also compare the usage patterns identified in the historical information, with those for system 112, to identify historical information associated with deployments that had similar usage patterns. This is indicated by block 346. It can identify the customizations in the deployments represented in information stores 106 and 108 and compare those to the customizations in the deployed processes in computing system 112 to identify information associated with deployments that had similar customizations. “ aside from the similar upgrade objectives and criteria, system also considers the categories of similar processes, similar usage patterns, and similar customizations all of which produces different subsets of the historical data from similar organizations)
recommending the designated admin change to be performed to change a configuration of the first enterprise as a result of a determination that the intended admin change is to be performed with regard to the first enterprise (Thomas: Fig. 2A step 290, Fig. 2B 292. “This is indicated by block 290. This is described in greater detail below with respect to FIG. 3. Suffice it to say, for now, that components 198 and 200 access historical information indicative of how the performance metric values changed in similar systems, after the upgrades were incorporated. It also illustratively accesses historical information indicative of the cost or effort used in incorporating those changes into the similar systems. This information is used to generate the performance change metrics and effort metric estimations for system 112.” step 290 generates the estimated performance change metrics, and encompasses the entirety of Fig. 3, which is used above to show the increase in performance metrics using historical information from similar organizations using para.0051.  Process then leads to step 292 in fig. 2B wherein the designated admin changes generated in step 290 are recommended. para.0044 “Recommendation engine 188 then generates an upgrade recommendation for upgrading the deployed processes in system 112. This is indicated by block 292 in FIG. 2. In doing so, recommended upgrade identifier logic 206 can identify the recommended upgrades that will be used in the recommendation. ”), 
wherein the information is categorized into a plurality of categories that includes the at least one category based at least in part on at least one characteristic of the environments in which the admin changes are made (Thomas: para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades” the information regarding the results of the changes can be categorized by similarity of the environment and/or industry.).
While Thomas discloses requesting user confirmation prior to a final application of an admin change, Thomas does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation, which is performed prior to the recommendation steps, and at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise, collecting feedback data that indicates whether a previous recommended admin change was performed in response to receipt of a recommendation to perform the previous recommended admin change; and based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise, and further based at least in part on whether  the previous recommended admin change was performed in response to receipt of the recommendation to perform the previous recommended admin change, recommending the designated admin change
Benedetti discloses at least one admin change that was made to a second configuration of a second user device (Benedetti para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.”) after an admin change of the type was made to a first configuration of the second user device (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request.); 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request. para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.” the changes that are implemented by other users can be recommend to the user based on the above analysis.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas with Benedetti to incorporate at least one admin change that was made to a second configuration of a second user device after an admin change of the type was made to a first configuration of the second user device; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed and apply this technique to the enterprises of Thomas.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accurate identifying a particular set of changes that must be made in order to achieve a certain configuration based on information of others (Benedetti: para.0002-0004).
However Thomas-Benedetti does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation; collecting feedback data that indicates whether a previous recommended admin change was performed in response to receipt of a recommendation to perform the previous recommended admin change; and further based at least in part on whether the previous recommended admin change was performed in response to receipt of the recommendation to perform the previous recommended admin change, recommending the designated admin change.
Carranza discloses wherein the one or more processors are configured to: collect feedback data that indicates whether previous recommended admin changes were performed in response to receipt of recommendations to perform the previous recommended admin changes (Carranza: para.0060 “The example suggestion determiner 306 may analyze the historical preferences of the example developer 102 or any employee of company “X” received by a feedback loop from the output of the example suggestion generator 308. For example, when a developer 102 chooses an example solution A more times than they choose an example solution B, the example suggestion determiner 306 extracts this information to be learned by a model. The output of the model may be a prediction based on the likelihood that the developer 102 picks one compliance type over the other, the developer 102 is more familiar with one programming language over the other, etc. The example suggestion determiner 306 further exploits the user profile (e.g., the learned model) to suggest relevant solutions by matching the profile representation against that of the solutions provided by the example inference generator 304” Fig. 3 shows that after the suggestion generator 308 produces a suggestion, a feedback loop returns data to the suggestion determiner 306 of choices made by developers to select a solution.); and 
recommend the designated admin change to be performed further based at least in part on whether the previous recommended admin changes were performed in response to receipt of the recommendations (Carranza: para.0060 “For example, when a developer 102 chooses an example solution A more times than they choose an example solution B, the example suggestion determiner 306 extracts this information to be learned by a model. The output of the model may be a prediction based on the likelihood that the developer 102 picks one compliance type over the other, the developer 102 is more familiar with one programming language over the other, etc. The example suggestion determiner 306 further exploits the user profile (e.g., the learned model) to suggest relevant solutions by matching the profile representation against that of the solutions provided by the example inference generator 304. In some examples, the suggestion determiner 306 takes into account history of solutions accepted by developers (e.g., the developer 102), similarity of the input data with the pool of suggestions, and compliance type friendly (e.g., is the solution license friendly).” using the historical information of previously recommended changes, system recommends particular changes to be made.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti with Carranza in order to incorporate wherein the one or more processors are configured to: collect feedback data that indicates whether previous recommended admin changes were performed in response to receipt of recommendations to perform the previous recommended admin changes; and recommend the designated admin change to be performed further based at least in part on whether the previous recommended admin changes were performed in response to receipt of the recommendations.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the quality of recommendations (Carranza: para.0060).
However Thomas-Benedetti-Carranza does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation.
Saraiya discloses determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation (Sariaya: 6A-E para.0063“Each icon, including icon 652 for the “SQL Server 02” server hit by the malware attack, may be a control that allows a user to select it, such as by right-clicking, double-clicking, screen-tapping, etc. Upon selection, prescriptive-analytics GUI 600 displays relevant information. For example and as seen in FIG. 6D, when the user selects icon 652, prescriptive-analytics GUI 600 may display a popup window 670 or other graphical device that provides several selectors, here, an “Incident” selector 670(1), an “Information” selector 670(2), and an “Actions” selector 670(3).” Fig. 6 shows a gui for a user to use in order to select and process known issues.  For example in Fig. 6C shows a current malware attack 656, and in Fig. 6D a user can select the attack and be presented with options to address this issue, thereby determine a type of change to be performed using the enterprise management tool, the gui, in a business/enterprise environment, para.0030.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti-Carranza with Sariaya in order to incorporate a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using historical issues to determine cost effective solutions to the enterprise for previously encountered issues, and to improved user interaction with software by providing a gui (Sariaya: para.0063).

Regarding Claim 22, Thomas-Benedetti-Carranza discloses claim 15 as set forth above.
However Thomas-Benedetti-Carranza does not explicitly disclose collecting data regarding at least one of a regional event or a global event, the regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected, the global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; and determining an extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change; wherein recommending the designated admin change to be performed is further based at least in part on the extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains.
Saraiya discloses disclose collecting data regarding at least one of a regional event (Sariaya: para.0132 “One of the classes of critical events is historical critical events 808 that the organization responded to in the past and that are stored in a critical event archive 812 in association with the corresponding user organization. Critical event archive 808 may be part of the CEM system (not shown) of which CRM subsystem 800 is a part and may be a multitenant datastore that contains historical critical events for multiple organizations or may be a datastore dedicated to the current organization at issue. Each historical critical event 808 may include attributes from, among other things, CEM notification acknowledgements, geolocation, social medium, and calendar schedules, among others.” the geolocation of the historical critical event is recorded)
or a global event, 
the regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected (Sariaya: para.0132 “One of the classes of critical events is historical critical events 808 that the organization responded to in the past and that are stored in a critical event archive 812 in association with the corresponding user organization. Critical event archive 808 may be part of the CEM system (not shown) of which CRM subsystem 800 is a part and may be a multitenant datastore that contains historical critical events for multiple organizations or may be a datastore dedicated to the current organization at issue. Each historical critical event 808 may include attributes from, among other things, CEM notification acknowledgements, geolocation, social medium, and calendar schedules, among others.” para.0176 “[0176] Runs business intelligence queries on the metadata for the above incidents and thus recognizes that they occur in close geolocations, had similar timeframes, and were connected to common CMDB CIs such as “Payroll Service.”” the regional event impacts users of that geolocation, and historical information includes timeframes as well. ), 
the global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; 
determining an extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change (Sariaya: para.0035 “Regarding predictive uses, the CEM software system may use models to predict the TTR and/or the cost of a newly arriving event based on historical critical event data 108 for similar events. Regarding prescriptive uses, the CEM software system may use models to recommend that certain action(s) be taken and/or certain response protocol(s) be followed to, for example, minimize the TTR and/or cost to the organization.” similar regional events are analyzed and compared to the newly arriving event to calculated a measure of attribute changes such as time to resolve and cost for certain actions.); 
determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation (Sariaya: 6A-E “Each icon, including icon 652 for the “SQL Server 02” server hit by the malware attack, may be a control that allows a user to select it, such as by right-clicking, double-clicking, screen-tapping, etc. Upon selection, prescriptive-analytics GUI 600 displays relevant information. For example and as seen in FIG. 6D, when the user selects icon 652, prescriptive-analytics GUI 600 may display a popup window 670 or other graphical device that provides several selectors, here, an “Incident” selector 670(1), an “Information” selector 670(2), and an “Actions” selector 670(3).” Fig. 6 shows a gui for a user to use in order to select and process known issues.  For example in Fig. 6C shows a current malware attack 656, and in Fig. 6D a user can select the attack and be presented with options to address this issue, thereby determine a type of change to be performed using the enterprise management tool, the gui, in a business/enterprise environment, para.0030.) and 
wherein recommending the designated admin change to be performed is further based at least in part on the extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains (Sariaya: para.0063 “In this example, “Actions” selector 670(3), upon user selection, causes prescriptive-analytics GUI 600 to display another popup window 674 or other graphical device that contains user-selectable actions in the form of a “Quarantine” selector 674(1), among others. Both of these actions are prescriptive actions that the CEM software system suggests based on the classification and/or regression performed using one or more predictive models as discussed above. For example, the CEM software may recommend these actions based on historical data that shows that they are the two most effective actions to minimize TTR and/or cost impact, perhaps among other criteria. Prescriptive-analytics GUI 600 may display these suggested actions in order of performance (e.g., lowest TTR, lowest cost, etc., or combination of such factors), for example, with the best (better) performing action at the top of the list.” based on the attribute changes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti-Carranza with Sariaya in order to incorporate collecting data regarding at least one of a regional event or a global event, the regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected, the global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; and determining an extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change; wherein recommending the designated admin change to be performed is further based at least in part on the extent to which the at least one of the regional event or the global event changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using historical issues to determine cost effective solutions to the enterprise for previously encountered issues (Sariaya: para.0063) 

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Carranza et al. (hereinafter Carranza, US 2019/0318366 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Roth et al. (hereinafter Roth, US 2018/0232517 A1).
Regarding Claim 16, Thomas-Benedetti-Carranza-Sariaya discloses claim 15 as set forth above.
Thomas further discloses wherein recommending the designated admin change comprises: recommending the designated admin change via an admin change recommendation service (Thomas: para.0017 “System 102 can also access project planning system 114 to generate a customized project plan for incorporating the updates, and for identifying a sequence of that incorporation, and further providing a recommendation to computing system 112” the project planning system 114 is the service.)
However Thomas-Benedetti-Carranza-Sariaya does not explicitly disclose wherein the method further comprises: offering a discount on a cost of using the admin change recommendation service, the discount contingent on allowing information regarding admin changes made with regard to the first enterprise to be collected for purposes of contributing to the information regarding the admin changes made in the environments of the enterprises.
Roth discloses MS# 407559-US-NP- 57 -wherein the method further comprises: offering a discount on a cost of using the change recommendation service, the discount contingent allowing information regarding changes made with regard to the first system to be collected for purposes of contributing to the information regarding the changes made in the environments of the systems (Roth: para.0089 “In other cases, the service may be a feature provided at no cost by the computing resource service provider, while in still other cases the computing resource service provider may offer a discount or provide other incentives to the customer in exchange for consent to have the customer's instance monitored by the monitoring agent.” a discount can be offered to allow the system to monitor the entire session of the user using the service. para.0115 shows that a third party can be provided the monitored information, and para.0081 shows feedback information being used for quality improvement).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Carranza-Sariaya with Roth in order to incorporate offering a discount on a cost of using the change recommendation service, the discount contingent allowing information regarding changes made with regard to the first system to be collected for purposes of contributing to the information regarding the changes made in the environments of the systems and apply the technique to the administrator making admin changes in the enterprise.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit encouraging user to allow for data collection which would allow for an improved system with feedback data (Roth: para.0081).

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Carranza et al. (hereinafter Carranza, US 2019/0318366 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Rodriguez et al. (hereinafter Rodriguez, US 2013/0185807 A1).
Regarding Claim 17, Thomas-Benedetti-Carranza-Sariaya discloses claim 15 as set forth above.
Thomas further discloses determining that performance of the designated admin change is initiated (Thomas: para.0048 “However, if some upgrades are selected for incorporation, then system 102 illustratively automatically accesses the production upgrade system 178 and invokes it to make the upgrades to the production environment for computing system 112. This is indicated by block 322. By automatically it is meant that the action is performed without any further user input, except perhaps to initiate or authorize the action.”  the user initiates performance of the change to be made.).
However Thomas-Benedetti-Carranza-Sariaya does not explicitly disclose populating a plurality of fields that define a plurality of respective attributes of the designated admin change in an electronic form based at least in part on a determination that the performance of the designated admin change is initiated. 
Rodriguez discloses populating a plurality of fields that define a plurality of respective attributes of the designated admin change in an electronic form based at least in part on a determination that the performance of the designated admin change is initiated (Rodriguez: para.0029 “FIG. 4 is a flowchart showing steps performed by the service provider during a new or modified code release. Code release processing performed by a online service provider commences at 400 whereupon, at step 405, new executable software code, such as an executable software code segment, is released and retrieved from new code data store 410, such as from a software development team. At step 415, an EULA template that is to be used and applied to the new executable software code is selected from EULA templates data store 420. An example of a template might be the current EULA that is in place that may need to be modified based upon any variety of factors such as the executable software code being released, desired changes (additions, deletions, modifications, etc.) to the previous EULA, and the like.” when a new code is being released, the EULA template is filled out with the changes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Carranza-Sariaya with Rodriguez in order to incorporate populating a plurality of fields that define a plurality of respective attributes of the designated admin change in an electronic form based at least in part on a determination that the performance of the designated admin change is initiated, and perform this idea when an administrator performs the update.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit ensuring the users of a new deployment of a system are in agreement with the terms of that release (Rodriguez: para.0003-0004).

Regarding Claim 18, Thomas-Benedetti-Carranza-Sariaya-Rodriguez discloses claim 17 as set forth above.
However Thomas-Benedetti-Carranza-Sariaya does not explicitly disclose providing an inquiry that requests confirmation that the designated admin change is to be performed in accordance with the attributes that are defined by the respective fields; and performing the designated admin change in accordance with the attributes that are defined by the respective fields based at least in part on receipt of the confirmation.
Rodriguez discloses providing an inquiry that requests confirmation that the designated change is to be performed in accordance with the attributes that are defined by the respective fields (Rodriguez: para.0040 “The EULA Compliance Manager notifies the Request Manager (e.g., using a return code, etc.) as to whether this end user has accepted the EULA that is associated with the requested executable software code. A decision is made by the Request Manager as to whether the end user has accepted the terms and conditions included in the EULA that is associated with the requested executable software code (decision 630).” the user is prompted to accept the eula that was modified in para.0029.); and 
performing the designated change in accordance with the attributes that are defined by the respective fields based at least in part on receipt of the confirmation (Rodriguez: para.0040 “If the end user has accepted the terms and conditions included in the associated EULA, then decision 630 branches to the "yes" branch whereupon, at step 640, the Request Manager allows the end user to access (e.g., retrieve, execute, etc.) the requested executable software code. In a client-server model, the access may be to send resulting data (e.g., Web pages, etc.) back to the user in order to display the data in the end user's browser software application” the user is able to retrieve the software code on end user device based on acceptance.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Carranza-Sariaya-Rodriguez in order to incorporate providing an inquiry that requests confirmation that the designated change is to be performed in accordance with the attributes that are defined by the respective fields; and performing the designated change in accordance with the attributes that are defined by the respective fields based at least in part on receipt of the confirmation, and perform this idea when an administrator performs the update.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit ensuring the users of a new deployment of a system are in agreement with the terms of that release (Rodriguez: para.0003-0004).
 
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Carranza et al. (hereinafter Carranza, US 2019/0318366 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1) in view of Sherrets et al. (hereinafter Sherrets, US 2015/0186660 A1).
Regarding Claim 19, Thomas-Benedetti-Carranza-Sariaya discloses claim 15 as set forth above.
However Thomas-Benedetti-Carranza-Sariaya does not explicitly disclose wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise; and recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed.
Sherrets discloses wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise (Sherrets: para.0004 “The prompt can allow the referred users to each specify a different change in user access to the shared content than the instructed change in user access. The referred users can be identified in the shared content by at least one tag viewable by users having access to the shared content. ... In one embodiment, a suggested change in user access is received from at least one of the referred users prompted for permission, where the suggested change is sent to at least one of the referred users with a request for permission to allow the suggested change.” referred users may be prompted for information regarding allowing some change in permission); and 
recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed (Sherrets: para.0004 “The prompt can allow the referred users to each specify a different change in user access to the shared content than the instructed change in user access. The referred users can be identified in the shared content by at least one tag viewable by users having access to the shared content. ... In one embodiment, a suggested change in user access is received from at least one of the referred users prompted for permission, where the suggested change is sent to at least one of the referred users with a request for permission to allow the suggested change.” upon detecting a referred user allowing a change, this change is them forwarded to another human user, to be recommended to make this change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti-Carranza-Sariaya with Sherrets in order to incorporate wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise; and recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improved user experience by allowing other users to suggest changes to be allowed by higher tier users in organization (Sherrets: para.0002-para.0003).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Fletcher et al. (hereinafter Fletcher, US 2009/0299923 A1) further in view of Saraiya et al. (hereinafter Saraiya, US 2021/0406041 A1).

Regarding Claim 20, A computer program product comprising a non-transitory computer- readable storage medium having instructions recorded thereon for enabling a processor-based system to perform operations (Thomas: para.0017 and para.0080) to provide an admin change recommendation, the operations comprising (Thomas: para.0017 “System 102 can also access project planning system 114 to generate a customized project plan for incorporating the updates, and for identifying a sequence of that incorporation, and further providing a recommendation to computing system 112…If a user of system 112 indicates that the updates are to be incorporated, then system 102 can automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. ” recommendations are provided to a user to perform updates/upgrades to a system): 
determine a type of intended admin change that is to be performed with regard to a first enterprise (Thomas: para.0046 “The test environment can be provisioned in a wide variety of different ways as well. For instance, it may be based on a user input indicating that the upgrades are to be tested. This is indicated by block 308. It may be automatically provisioned by component 191 as indicated by block 310. Once provisioned, user access is illustratively provided to the test environment so that a designated user can perform any desired testing on the upgrades.”  para.0036 “System 102 then obtains upgrade objectives or upgrade criteria for the deployment under analysis (e.g., the deployment in computing system 112). This is indicated by block 258. The upgrade objectives or upgrade criteria may take a wide variety of different forms. For instance, it may be that the objectives for computing system 112 are to perform an upgrade if it will increase the reliability and decrease warranty costs for a product being manufactured by the organization that uses computing system 112. “ system determines types of changes that are to be made using objectives and criteria. ); 
cross-reference the type of the intended admin change with information which indicates admin changes made in respective environments of respective enterprises (Thomas: para.0036 “All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.”  para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. The similar deployments can be identified in a wide variety of other ways as well, and this is indicated by block 352.” system cross references the upgrade objectives and upgrade criteria to a set of historical information to determine a subset of that historical information that is associated with deployments with similar objectives and criteria from a different enterprise.)and 
which further indicates values of metrics resulting from the admin changes to identify a plurality of subsets of the information to which the type corresponds (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” the desired upgrade objectives are compared to the historical information to determine a net increase in a value of each metric by cross referencing the desired upgrade with a subset of historical deployments that affect that upgrade criteria.); 
infer a causal relationship at least one admin change that was made to a second configuration of a second enterprise, as indicated by the information that is in the subsets (Thomas: para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “Performance change estimation component 198 then identifies similar deployments that performed the available updates indicated by system 184. This is indicated by block 342. … It can identify the customizations in the deployments represented in information stores 106 and 108 and compare those to the customizations in the deployed processes in computing system 112 to identify information associated with deployments that had similar customizations. This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. ” using the set of historical information regarding similar deployments in a different enterprise based on upgrade objectives and criteria), and 
an increase in a value of a metric indicated by the information that is in the subsets, by analyzing the subsets, based at least in part on cross-referencing the type of the intended admin change with the information that is in the subsets (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” the desired upgrade objectives are compared to the historical information to determine a net increase in a value of each metric by cross referencing the desired upgrade with historical deployments that affect that upgrade criteria.); and 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise (Thomas: para.0036 “All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.”  para.0022 “In one example, information store 106 also includes historical performance measurement and effort data 168, and it can include other items 170. Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades.” para.0051 “This is indicated by block 348. It can also identify historical information associated with deployments that had similar upgrade objectives or upgrade criteria as the deployment in system 112. This is indicated by block 350. The similar deployments can be identified in a wide variety of other ways as well, and this is indicated by block 352.” based on the subset of historical information that relates to the upgrade objectives or upgrade criteria from different computer systems of other enterprises)
and further based at least in part on a causal relationship between the designated admin change and an increase in the value of the metric (Thomas: para.0053 “Components 198 and 200 then estimate the upgrade effort and performance change metrics for the deployment under analysis in computing system 112, based upon the historical information. This is indicated by block 356 in FIG. 3. It will be noted that, as discussed above, the industry standards and best practices can be considered as well. Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.” based on the increase of the metrics for the deployments that meet the upgrade objectives and criteria.)
 and further based at least in part on at least one category into which the at least one of the subsets is categorized (Thomas: para.0051 “This is indicated by block 342. In one example, component 198 compares the deployed processes in computing system 112 with those in the systems represented by the historical information in data stores 106 and 108. There may be a threshold number of processes that are the same, and that information is then identified as information that signifies similar deployed processes. This is indicated by block 344. Component 198 can also compare the usage patterns identified in the historical information, with those for system 112, to identify historical information associated with deployments that had similar usage patterns. This is indicated by block 346. It can identify the customizations in the deployments represented in information stores 106 and 108 and compare those to the customizations in the deployed processes in computing system 112 to identify information associated with deployments that had similar customizations. “ aside from the similar upgrade objectives and criteria, system also considers the categories of similar processes, similar usage patterns, and similar customizations all of which produces different subsets of the historical data from similar organizations), 
recommend the designated admin change to be performed to change a configuration of the first enterprise as a result of a determination that the intended admin change is to be performed with regard to the first enterprise (Thomas: Fig. 2A step 290, Fig. 2B 292. “This is indicated by block 290. This is described in greater detail below with respect to FIG. 3. Suffice it to say, for now, that components 198 and 200 access historical information indicative of how the performance metric values changed in similar systems, after the upgrades were incorporated. It also illustratively accesses historical information indicative of the cost or effort used in incorporating those changes into the similar systems. This information is used to generate the performance change metrics and effort metric estimations for system 112.” step 290 generates the estimated performance change metrics, and encompasses the entirety of Fig. 3, which is used above to show the increase in performance metrics using historical information from similar organizations using para.0051.  Process then leads to step 292 in fig. 2B wherein the designated admin changes generated in step 290 are recommended. para.0044 “Recommendation engine 188 then generates an upgrade recommendation for upgrading the deployed processes in system 112. This is indicated by block 292 in FIG. 2. In doing so, recommended upgrade identifier logic 206 can identify the recommended upgrades that will be used in the recommendation. ”);
wherein the information is categorized into a plurality of categories that includes the at least one category based at least in part on at least one characteristic of the environments in which the admin changes are made (Thomas: para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades” the information regarding the results of the changes can be categorized by similarity of the environment and/or industry.).
While Thomas discloses requesting user confirmation prior to a final application of an admin change, Thomas does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation, collect user configuration information regarding user configuration changes made on respective client devices of respective end users in an enterprise based at least in part on instructions from the respective end users, each instruction indicating that the respective configuration change is to be made on the respective client device; cross-reference the type of the intended admin change with the user configuration information which is performed prior to the recommendation steps, and at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise, and based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise, and wherein the user configuration information is categorized into the plurality of categories based at least in part on at least one characteristic of the environment in which the user configuration changes are made.
Benedetti discloses at least one admin change that was made to a second configuration of a second user device (Benedetti para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.”) after an admin change of the type was made to a first configuration of the second user device (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request.); 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request. para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.” the changes that are implemented by other users can be recommend to the user based on the above analysis.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas with Benedetti to incorporate at least one admin change that was made to a second configuration of a second user device after an admin change of the type was made to a first configuration of the second user device; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed and apply this technique to the enterprises of Thomas.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accurate identifying a particular set of changes that must be made in order to achieve a certain configuration based on information of others (Benedetti: para.0002-0004).
However Thomas-Benedetti does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation; collect user configuration information regarding user configuration changes made on respective client devices of respective end users in an enterprise based at least in part on instructions from the respective end users, each instruction indicating that the respective configuration change is to be made on the respective client device; cross-reference the type of the intended admin change with the user configuration information; and wherein the user configuration information is categorized into the plurality of categories based at least in part on at least one characteristic of the environment in which the user configuration changes are made.
Fletcher discloses collect user configuration information regarding user configuration changes made on respective client devices of respective end users in an enterprise (Fletcher: para.0005) based at least in part on instructions from the respective end users, each instruction indicating that the respective configuration change is to be made on the respective client device (Fletcher: para.0028-0032 “[0028] In one embodiment of the present invention, the database 112 includes a plurality of records pertaining to configuration changes. Each record may include a variety of information pertaining to a particular configuration change. For example, a single record may include one or more of the following pieces of data: [0029] a description of a configuration change [0030] a description of a configuration status of a computer system before the configuration change was applied [0031] a date and time of the configuration change [0032] a name of the user that executed the configuration change” a record is generated based on user configuration information to client devices. it can be seen in para.0032, the name of a user that executed this configuration change, therefore the change is based on instruction from the respective end user.); 
cross-reference the type of the intended admin change with the user configuration information to identify a plurality of subsets of the user configuration information to which the type corresponds (Fletcher: para.0045 “Any one of the records above can be linked to one or more of the other records in database 112. In another embodiment of the present invention, statistics based on the records in the database 112 are calculated by the change management server 108 and stored as metadata in the database 112. For example, for all records matching a search criteria (such as all records that match a particular description of a configuration change and a particular description of a configuration status of a computer system before the configuration change is applied), an average result indicator, which indicates whether a configuration change was successful, may be calculated and stored periodically.” matching records for a similar configuration changes and description of a prior state can be determined.); 
and wherein the user configuration information is categorized into the plurality of categories based at least in part on at least one characteristic of the environment in which the user configuration changes are made (Fletcher: para.0028-0044 “[0028] In one embodiment of the present invention, the database 112 includes a plurality of records pertaining to configuration changes. Each record may include a variety of information pertaining to a particular configuration change. For example, a single record may include one or more of the following pieces of data: [0029] a description of a configuration change [0030] a description of a configuration status of a computer system before the configuration change was applied [0031] a date and time of the configuration change [0032] a name of the user that executed the configuration change…[0043] a description of the relevant versions and fixes previously applied to the resource prior to applying the current configuration change [0044]” a record is generated based on user configuration information to client devices, which includes various other types of information such as the previous state prior to configuration, and versions prior to configuration, both of which categorizes the changes with other similar changes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Benedetti with Fletcher in order to incorporate collect user configuration information regarding user configuration changes made on respective client devices of respective end users in an enterprise based at least in part on instructions from the respective end users, each instruction indicating that the respective configuration change is to be made on the respective client device; cross-reference the type of the intended admin change with the user configuration information to identify a plurality of subsets of the user configuration information to which the type corresponds; and wherein the user configuration information is categorized into the plurality of categories based at least in part on at least one characteristic of the environment in which the user configuration changes are made; and apply the steps to the cross referencing to determine a subset of the information to which the type corresponds.  The user configuration information and the information together are a data corpus that the type of intended admin change is compared to, and the subset of information that is determined is an outcome of the comparison from the pool of user configuration information and information.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving change recommendations based on past changes to users (Fletcher: para.0007).
However Thomas-Benedetti-Fletcher does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation.
Saraiya discloses determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation (Sariaya: 6A-E para.0063“Each icon, including icon 652 for the “SQL Server 02” server hit by the malware attack, may be a control that allows a user to select it, such as by right-clicking, double-clicking, screen-tapping, etc. Upon selection, prescriptive-analytics GUI 600 displays relevant information. For example and as seen in FIG. 6D, when the user selects icon 652, prescriptive-analytics GUI 600 may display a popup window 670 or other graphical device that provides several selectors, here, an “Incident” selector 670(1), an “Information” selector 670(2), and an “Actions” selector 670(3).” Fig. 6 shows a gui for a user to use in order to select and process known issues.  For example in Fig. 6C shows a current malware attack 656, and in Fig. 6D a user can select the attack and be presented with options to address this issue, thereby determine a type of change to be performed using the enterprise management tool, the gui, in a business/enterprise environment, para.0030.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Thomas-Benedetti-Fletcher with Sariaya in order to incorporate a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using historical issues to determine cost effective solutions to the enterprise for previously encountered issues, and to improved user interaction with software by providing a gui (Sariaya: para.0063).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeuk et al. (US 2019/0123973 A1) see Fig. 5, which shows flow of comparing 2 tenants, seeing what worked in deployment by comparing performance and patterns, and recommending the changes to the tenants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453